Matter of Boyle v Johns (2022 NY Slip Op 01020)





Matter of Boyle v Johns


2022 NY Slip Op 01020


Decided on February 16, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 16, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

VALERIE BRATHWAITE NELSON, J.P.
CHERYL E. CHAMBERS
SHERI S. ROMAN
JOSEPH A. ZAYAS, JJ.


2021-03285
 (Docket No. O-13343-20)

[*1]In the Matter of William Boyle, respondent,
vMichael P. Johns, appellant.


Thomas J. Butler, Melville, NY, for appellant.

DECISION & ORDER
In a proceeding pursuant to Family Court Act article 8, Michael P. Johns appeals from an order of protection of the Family Court, Suffolk County (James F. Quinn, J.), dated May 3, 2021. The order of protection, after a hearing, and upon a finding, in effect, that Michael P. Johns committed the family offense of harassment in the second degree, directed him, inter alia, to refrain from harassing the petitioner until and including May 3, 2022. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738), in which he moves for leave to withdraw as counsel for the appellant.
ORDERED that the order of protection is affirmed, without costs or disbursements.
We are satisfied with the sufficiency of the brief filed by assigned counsel pursuant to Anders v California (386 US 738). Upon an independent review of the record, we conclude that there are no nonfrivolous issues which could be raised on the appeal. Counsel's application for leave to withdraw as counsel is, therefore, granted (see id.; Matter of Tunkel v Toonkel, 197 AD3d 473; Matter of Jade Yun Hon v Tin Yat Chin, 148 AD3d 810).
BRATHWAITE NELSON, J.P., CHAMBERS, ROMAN and ZAYAS, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court